

116 HR 7747 IH: To direct the Secretary of Veterans Affairs to submit to Congress an annual report on the Solid Start program of the Department of Veterans Affairs, and for other purposes.
U.S. House of Representatives
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7747IN THE HOUSE OF REPRESENTATIVESJuly 23, 2020Ms. Kelly of Illinois (for herself and Mr. Mast) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to submit to Congress an annual report on the Solid Start program of the Department of Veterans Affairs, and for other purposes.1.Reporting on Solid Start program of Department of Veterans Affairs(a)Reports requiredNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on the Solid Start program of the Department of Veterans Affairs.(b)ElementsEach report under subsection (a) shall include the following:(1)With respect to each veteran called or emailed under the Solid Start program:(A)The Armed Force of the veteran.(B)Age.(C)Gender.(D)Whether the veteran responded to the call or email.(E)Whether the call or email resulted in a call to the Veterans Crisis Line established pursuant to section 1720F(h) of title 38, United States Code. (F)Whether the call or email resulted in a referral to—(i)compensation and pension determination;(ii)enrollment in the patient enrollment system of the Department; or(iii)any other program or benefit under the laws administered by the Secretary.(2)Any change to the Solid Start program implemented by the Secretary since the date of the previous such report.(c)Prohibition on personally identifiable informationNo report under subsection (a) may contain any personally identifiable information regarding a veteran.